Title: From George Washington to Samuel Holden Parsons, 16 November 1780
From: Washington, George
To: Parsons, Samuel Holden


                        

                            
                            Sir,
                            Head Quarters near Passaic Falls Novr 16th 1780
                        
                        Since your promotion to the rank of a Major General, the objections you before had to serve with the Main Army
                            are obviated; you will therefore be pleased to join it as soon as may be.
                        I hope your health is so far confirmed, as to enable you to do it without loss of time. I am Sir Your most
                            Obedient & Humble Servant.
                        
                            
                        
                    